Case: 20-1702    Document: 19    Page: 1    Filed: 02/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JACQUELINE BROWN,
                     Petitioner

                            v.

         DEPARTMENT OF THE AIR FORCE,
                    Respondent
              ______________________

                        2020-1702
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-19-0481-W-1.
                 ______________________

                Decided: February 12, 2021
                 ______________________

    JACQUELINE BROWN, Cibolo, TX, pro se.

     DELISA SANCHEZ, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by DEBORAH
 ANN BYNUM, JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

   Before PROST, Chief Judge, SCHALL and REYNA, Circuit
                         Judges.
Case: 20-1702     Document: 19      Page: 2   Filed: 02/12/2021




 2                                         BROWN   v. AIR FORCE



 PER CURIAM.
                           DECISION
     In this appeal, Jacqueline Brown petitions for review
 of the final decision of the Merit Systems Protection Board
 (“Board”) in Jacqueline Brown v. Department of the Air
 Force, No. SF-1221-19-0481-W-1 (M.S.P.B. Mar. 24, 2020).
 Resp’t’s App. (“App.”) 1. In that decision, the Board denied
 Ms. Brown’s request for corrective action in her June 7,
 2019 individual right of action (“IRA”) appeal. In her IRA
 appeal, Ms. Brown challenged the February 19, 2019 action
 of the Air Force removing her from her probationary posi-
 tion. The Board denied Ms. Brown’s request for corrective
 action because it concluded that she had failed to make any
 protected whistleblower disclosures or engage in any pro-
 tected actions sufficient to establish an IRA. Id. at 23. For
 the reasons set forth below, we affirm the Board’s decision.
                         DISCUSSION
                               I.
      On April 2, 2018, the Air Force hired Ms. Brown as a
 Supply Technician GS-2005-05 ST with the 9th Physiolog-
 ical Support Squadron (“9PSPTS”) at Beale Air Force Base
 in Yuba, California. App. 4. In her position, Ms. Brown
 was required to perform tasks related to the receipt, stor-
 age, issue, and replenishment of supplies for 9PSPTS. Id.
      Ms. Brown’s appointment was subject to a two-year
 probationary period. Id. By regulation, “[t]he agency shall
 utilize the probationary period as fully as possible to deter-
 mine the fitness of the employee.” 5 C.F.R. § 315.803(a).
 The regulation further provides that the agency “shall ter-
 minate [the employee’s] services during [the probationary]
 period if the employee fails to demonstrate fully [her] qual-
 ifications for continued employment.” Id.
     On February 14, 2019, Ms. Brown received a notice of
 termination from her supervisor, Kirsten Shapiro. The
Case: 20-1702     Document: 19     Page: 3   Filed: 02/12/2021




 BROWN   v. AIR FORCE                                      3



 notice informed Ms. Brown that Ms. Shapiro proposed to
 terminate her appointment effective February 19, 2019.
 Id. at 5. The notice stated that Ms. Brown had failed “to
 perform a portion of Duty 3” for five days in January 2019,
 and that two of her coworkers, Staff Sergeants Aaron Espi-
 noza and Ariel Schlenther, had submitted complaints ex-
 pressing frustrations with Ms. Brown’s lack of civility in
 the workplace and her refusal to perform certain work, be-
 cause she claimed it was not her responsibility. Id.
     On February 15, 2019, Ms. Brown met with Lieutenant
 Colonel Steven Dawson, the Commander of 9PSPTS. Id.
 at 6. Ms. Brown told Lieutenant Colonel Dawson that she
 hadn’t followed instructions from her supervisors because
 she was following Air Force Instruction (“AFI”) 23-101 and
 other Materiel Management (“MM”) regulations. Id. Fol-
 lowing this meeting, Lieutenant Colonel Dawson concurred
 with Ms. Shapiro’s decision to terminate Ms. Brown’s em-
 ployment within her probationary period. Id. at 8–9. As a
 result, Ms. Brown was terminated from her employment
 effective February 19, 2019.
                             II.
      Ms. Brown filed a complaint with the Office of Special
 Counsel (“OSC”), alleging that the Air Force had termi-
 nated her employment because she had engaged in pro-
 tected whistleblowing activities. After OSC issued a letter
 closing the matter on May 28, 2019, Ms. Brown filed her
 IRA with the Board. App. 9. Following a hearing, the ad-
 ministrative judge (“AJ”) to whom the IRA was assigned
 rendered an initial decision denying Ms. Brown’s request
 for corrective action. Id. at 23–24.
      In his decision, the AJ rejected Ms. Brown’s conten-
 tions regarding (1) an alleged complaint she had made to
 Master Sergeant Charles Myers in April 2018 regarding
 compliance with supply regulations, including AFI 23-101;
 (2) an alleged complaint she had made to Lieutenant Colo-
 nel Dawson in April 2018 regarding safety regulations; and
Case: 20-1702     Document: 19       Page: 4   Filed: 02/12/2021




 4                                         BROWN   v. AIR FORCE



 (3) an alleged complaint she had made in January 2019 to
 Master Sergeant Myers regarding safety regulations. Ms.
 Brown claimed that all of these complaints were protected
 disclosures pursuant to 5 U.S.C. § 2302(b)(8). Id. at 9–10.
 For each disclosure, the AJ found that a disinterested ob-
 server with knowledge of the essential facts known to “and
 readily ascertainable by the appellant, could reasonabl[y]
 conclude that the regulations applicable to supply units,
 including AFI 23-101, did not apply to the internal move-
 ment of parts within the physiological support squadron,”
 9PSPTS. Id. at 18, 21. The AJ further found that Ms.
 Brown had failed “to adequately show that any of the three
 enumerated disclosures involved matters that a reasonable
 person in his or her position would believe evidenced a vio-
 lation of law, rule, or regulation for the purpose of an IRA.”
 Id. at 21–22. The AJ also noted that the disclosures did not
 amount to “gross mismanagement,” “abuse of authority,” or
 “gross waste of funds” and were “insufficient to constitute
 a disclosure of a substantial and specific danger to public
 health or safety.” Id. at 22–23.
     After the AJ’s initial decision became final, Ms. Brown
 petitioned for review. We have jurisdiction pursuant to 5
 U.S.C. § 7703(b)(1) and 28 U.S.C. § 1295(a)(9).
                              III.
     Our scope of review of a decision of the Board is limited.
 We will affirm the Board’s decision unless it is “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.” 5 U.S.C.
 § 7703(c).
     To establish a prima facie case of retaliation for whis-
 tleblowing activity, an employee must show by a prepon-
 derance of the evidence that (1) she made a protected
 disclosure, and (2) the disclosure was a contributing factor
 in a personnel action taken against her. See 5 U.S.C.
Case: 20-1702     Document: 19     Page: 5    Filed: 02/12/2021




 BROWN   v. AIR FORCE                                       5



 § 1221(e)(1). A disclosure is protected for purposes of the
 Whistleblower Protection Act if it pertains to information
 that the employee “reasonably believes evidences[ ] (i) any
 violation of any law, rule, or regulation, or (ii) gross mis-
 management, a gross waste of funds, an abuse of authority,
 or a substantial and specific danger to public health or
 safety.” 5 U.S.C. § 2302(a)(2), (b)(8)(A).
                             IV.
      In her petition, Ms. Brown makes several arguments.
 We address them in turn. She contends first that the AJ
 should have allowed the testimony of Stefanija Cerillo, a
 GS-2005 Supply Technician, and that of Retired Sergeant
 Kimberly Muhlecke, former Superintendent of 9PSPTS.
 She claims that Ms. Cerillo “voiced the same concerns” she
 had and was not separated, and that Ms. Muhlecke would
 have testified that she (Ms. Brown) followed the correct
 regulations and that 9PSPTS was required to comply with
 the AFI 23-101 regulations. Pet’r’s Br. 2–3. Ms. Brown
 also contends that the AJ should have considered evidence
 she submitted from a California Unemployment Insurance
 Appeals Board decision in support of the proposition that
 she did not engage in the misconduct that formed the basis
 for the termination of her appointment. Id. at 3–4.
     We see no error in the AJ’s evidentiary rulings. The
 alleged unconsidered evidence to which Ms. Brown points
 went to the basis for the termination of her probationary
 appointment, not to the AJ’s determination that Ms. Brown
 had failed to assert a protected disclosure.
     Ms. Brown also complains, id. at 4–6, that the AJ erred
 in relying upon the testimony of Lieutenant Colonel Daw-
 son and Master Sergeant Myers in concluding that she had
 not made protected disclosures in April 2018 and January
 2019. See App. 18, 21. The AJ noted that Lieutenant Colo-
 nel Dawson and Master Sergeant Myers “separately testi-
 fied, without contradiction,” that the regulations Ms.
 Brown alleged were not being followed did not apply to her
Case: 20-1702     Document: 19     Page: 6    Filed: 02/12/2021




 6                                         BROWN   v. AIR FORCE



 employment with the 9PSPTS, since their squadron was
 not an MM Activity or a Logistics Readiness Squadron. Id.
 at 8, 13, 16, 17. When Ms. Brown complained to Lieuten-
 ant Colonel Dawson and Master Sergeant Myers about
 these alleged safety violations, the AJ found both “sepa-
 rately informed [her] that the . . . regulations did not apply
 to the internal movement of parts between coworkers of the
 same squadron, including [Ms. Brown’s] 9PSPTS section.”
 Id. at 8. The AJ further noted that Ms. Brown “presented
 little to dispute the testimony of Myers and Dawson . . . ,
 and did not adequately address how these [regulations]
 were applicable to internal supply sections.” Id. at 21. We
 therefore reject Ms. Brown’s challenges to the AJ’s findings
 based upon the testimony of Master Sergeant Myers and
 Lieutenant Colonel Dawson. An AJ’s credibility determi-
 nations “are virtually unreviewable,” Hambsch v. Dep’t of
 the Treasury, 796 F.2d 430, 436 (Fed. Cir. 1986), and in this
 case Ms. Brown has not provided us with any reason why
 we should overturn the AJ’s credibility determinations re-
 lating to the testimony of Master Sergeant Myers and Lieu-
 tenant Colonel Dawson.
     Finally, Ms. Brown urges that the AJ made additional
 errors. First, in an apparent reference to Carr v. Social
 Security Administration, 185 F.3d 1318 (Fed. Cir. 1999),
 she argues that the AJ “failed to focus on the Carr factors
 and identify motives in key evidence and testimony.”
 Pet’r’s Br. 6. Second, she argues the AJ failed to recognize
 that the Air Force did not offer clear and convincing evi-
 dence that it would have terminated her appointment in
 the absence of her protected disclosures. Id. at 8. Neither
 of these contentions has merit.
     Little discussion is required concerning these argu-
 ments. Taking Ms. Brown’s second argument first, the
 “clear and convincing” burden only shifts to the agency if
 the employee shows “by a preponderance of the evidence
 that he or she made a protected disclosure under 5 U.S.C.
 § 2302(b)(8) that was a contributing factor to the
Case: 20-1702     Document: 19      Page: 7   Filed: 02/12/2021




 BROWN   v. AIR FORCE                                       7



 [personnel action taken against the employee].” Whitmore
 v. Dep’t of Labor, 680 F.3d 1353, 1367 (Fed. Cir. 2012) (cit-
 ing 5 U.S.C. § 1221(e)). Because Ms. Brown failed to
 demonstrate by a preponderance of the evidence that she
 made a protected disclosure, the clear and convincing evi-
 dence burden never shifted to the Air Force. Accordingly,
 it was unnecessary for the Board to consider the Carr fac-
 tors, which are used “[t]o evaluate whether the [agency]
 would have taken the same action in the absence of [an em-
 ployee’s] protected disclosure.” Robinson v. Dep’t of Veter-
 ans Affs., 923 F.3d 1004, 1018 (Fed. Cir. 2019) (citing Carr,
 185 F.3d at 1323).
    We have considered Ms. Brown’s other arguments and
 have found them to be without merit.
                        CONCLUSION
     For the foregoing reasons, we affirm the Board’s final
 decision.
                        AFFIRMED
                            COSTS
     No costs.